Citation Nr: 1107367	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for visual disturbances, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for atrial fibrillation, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971 
and from June 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran testified at a hearing before the Board in October 
2010.  At the time of the hearing, the Veteran submitted 
additional medical evidence with a waiver of review by the agency 
of original jurisdiction. 

The issues of entitlement to service connection for atrial 
fibrillation and hypertension are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's visual disturbances are shown to be to be related 
to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for visual disturbances on a 
secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002) 38 C.F.R. § 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is entitled to service connection for 
visual disturbances resulting from his service-connected diabetes 
mellitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is 
warranted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).  That includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation. 38 C.F.R. § 3.303(c) 
(2010).  In the absence of a superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including astigmatism and myopia, even if visual acuity 
decreased in service, as refractive error of the eye is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2010).  Accordingly, refractive error of the eyes cannot be 
service-connected, absent evidence of aggravation by a 
superimposed disease or injury.  Monroe v. Brown, 4 Vet. App. 513 
(1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 
67-90 (1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (1990), 
56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-1999 (1999), 65 Fed. 
Reg. 6257(2000).

At a VA examination in October 2006, the Veteran reported that 
his visual symptoms included distorted images and blurring.  
Physical examination of the Veteran's eyes revealed corrected far 
and near vision of 20/20 in both eyes,  uncorrected far vision of 
20/30 in the right eye and 20/20 in the left eye, and uncorrected 
near vision of 20/50 in the right eye and 20/30 in the left eye.  
The examiner noted that presbyobpia and ptosis were present in 
both eyes.  The examiner also reported that the Veteran had 
nuclear sclerotic cataracts bilaterally.  The examiner concluded 
that the Veteran had no diabetic retinopathy or macular edema.  

The Veteran submitted a January 2010 letter from his treating 
physician at VA.  That physician indicated that the Veteran had 
fluctuating eyesight which was commonly seen in patients with 
inadequately controlled diabetes as a result of fluctuations in 
systemic glucose levels indirectly resulting in varying hydration 
levels of the lens.  The physician noted that the condition 
usually responded well to strict dietary management and regular 
use of prescribed diabetes medication and that the Veteran's 
diabetes had been less than optimally controlled.

VA treatment records associated with the claims file show reports 
of fluctuating vision.  In June 2010, an examiner noted that the 
Veteran's vision fluctuated greatly with his capillary blood 
glucose readings and that the Veteran's current glasses were 
effective when his capillary blood glucose readings were in line.  

The Veteran and his spouse testified at a hearing before the 
Board in October 2010.  The Veteran testified that his doctor 
indicated that his visual disturbances were related to his 
diabetes mellitus.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for visuals 
disturbances secondary to diabetes mellitus.  The VA outpatient 
treatment reports and the Veteran's treating physician at VA 
indicate that the Veteran's visual disturbances are related to 
his diabetes mellitus.  Additionally, the Veteran's treating 
physician, in a January 2010 letter, provided a rationale for the 
conclusion that the Veteran's fluctuating vision resulted from 
his diabetes mellitus.  In short, there is competent evidence 
linking the Veteran's visual disturbances to his service-
connected diabetes mellitus and service connection is therefore 
warranted.

Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for visual 
disturbances, secondary to diabetes mellitus, is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for visual disturbances, 
secondary to diabetes mellitus, is granted.  


REMAND

A review of the claims file show that a remand is necessary 
before a decision on the merits of the claims for service 
connection for atrial fibrillation and hypertension can be 
promulgated.  

The evidence of record shows a history of atrial fibrillation.  
When examined by VA in March 2006, the VA examiner indicated that 
the Veteran had a history of atrial fibrillation and that the 
disorder could not be directly related to the Veteran's diabetes.  
The examiner noted that there was no objective evidence of 
coronary artery disease or ischemic disease and no current heart 
complications due to diabetes.  However, the examiner did not 
indicate whether the Veteran's atrial fibrillation was aggravated 
by his diabetes mellitus.  

The Veteran's treating physician at VA submitted a letter dated 
in January 2010.  That physician stated that if diabetes resulted 
in coronary artery disease or cardiomyopathy then the heart 
disease in turn could result in atrial fibrillation.  The 
examiner noted that a stress test performed outside of the VA 
medical system in 2006 was negative for ischemia.  The examiner 
concluded that if there is any evidence that the Veteran has 
coronary artery disease or cardiomyopathy then those conditions 
are likely related to the Veteran's diabetes mellitus and atrial 
fibrillation.  

The Board finds that it is unclear whether the Veteran's atrial 
fibrillation is caused or aggravated by his service-connected 
diabetes mellitus.  Therefore, another VA examination and 
etiological opinion should be obtained.  

With regard to the issue of entitlement to service connection for 
hypertension, VA outpatient treatment reports associated with the 
claims file show a diagnosis of hypertension.  At a March 2006 VA 
examination, the Veteran was diagnosed with essential 
hypertension.  The examiner did not provide any opinion regarding 
the etiology of the Veteran's hypertension.  

The Veteran's treating physician at VA, in the January 2010 
letter, stated that diabetes can result in renovascular disease 
which is one of the secondary causes of hypertension.  The 
physician noted that if there was any evidence of renovascular 
disease then she would argue the Veteran's hypertension may be 
related to his diabetes.  The examiner indicated that a renal 
ultrasound would be helpful in determining whether renovascular 
disease was present because a small kidney would raise the 
suspicion of renovascular disease.  

The Board finds that it is unclear whether the Veteran's 
hypertension is caused or aggravated by his service-connected 
diabetes mellitus.  Therefore, another VA examination and 
etiological opinion should be obtained.  

Associated with the claims file are VA outpatient treatment 
reports dated through June 2010.  Any VA outpatient treatment 
reports dated after June 2010 should be obtained and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records dated after June 2010.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
atrial fibrillation and hypertension.  Any 
indicated tests should be accomplished, but 
should specifically include a renal 
ultrasound to determine whether 
renovascular disease is present.  A 
complete rationale for any opinion must be 
provided.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's atrial fibrillation and 
hypertension were caused or aggravated 
(increased in severity beyond the natural 
course of the conditions) by the Veteran's 
service-connected diabetes mellitus.  The 
examiner should consider the results of the 
March 2006 VA examination and the January 
2010 letter from the Veteran's treating 
physician at VA.  The examiner should also 
specifically state whether or not any 
ischemic heart disease is found.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


